UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 27, 2007 Comdisco Holding Company, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-499-68 54-2066534 (Commission File Number) (IRS Employer Identification No.) 5600 NORTH RIVER ROAD, SUITE 800ROSEMONT, ILLINOIS 60018 (Address of Principal Executive Offices) (Zip Code) (847) 698-3000 (Registrant’s Telephone Number, Including Area Code) 6111 NORTH RIVER ROAD, ROSEMONT, ILLINOIS (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 27, 2007, Comdisco Holding Company, Inc. (the “Company”) issued a press release, a copy of which is hereby incorporated by reference and attached hereto as Exhibit 99.1, announcing that its Board of Directors has authorized a cash payment of $0.15 per right on the Company’s contingent distribution rights (“CDRs”), payable on September 17, 2007 to CDR holders of record on September 7, 2007. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release of Comdisco Holding Company, Inc., dated August 27, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMDISCO HOLDING COMPANY, INC. Dated: August 27, 2007 By: /s/ Deborah Dompke Name: Deborah Dompke Title: Authorized Representative EXHIBIT INDEX Exhibit No.Description 99.1 Press Release of Comdisco Holding Company, Inc., dated August 27, 2007
